Title: From John Adams to Thomas Cushing, 8 December 1778
From: Adams, John
To: Cushing, Thomas


     
      Sir
      Passy Decr 8 1778
     
     I had the Favour of a Letter from you some time ago which I answered immediately, but so many of my Letters are among the Fishes of the sea, that I fear that may be one.
     You know very well that is a long time that I have had a very bad Opinion of the Designs and Dispositions of the B. Court towards America. I assure you I have not conceived a more favourable Idea, since my Arrival in Europe.
     The Malignity of their Intentions is one of the deepest Die, and their Inveteracy is such that nothing but Want of Power will prevent their Annihilating Us. It has been said by Merchants who have made fortunes out of our Labour, at their own Tables even with Americans in Company, that if every Man Woman and Child in America were upon one Plank in the Ocean and it was in their Power to sink or save it, they would sink, and I learn that Expressions of such deep rooted Rancour are so common, and have been so for Years, that it is much to be apprehended it is a general sentiment.
     Our Bayonets, under God must be our Defence. We are contending for all the Ends of Government. The best Government and the Worst are set before Us—Prosperity and Adversity for Posterity are set before Us—We have nothing to do but make the Choice, and surely no Man of Reflection and feeling will hesitate. I wish for the Continuance of your favours & have the Honour to be your vy humble sert
     
      John Adams
     
    